Citation Nr: 1109303	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a right elbow disability.  

2.  Entitlement to an initial compensable rating for a right elbow scar.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and December 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned 0 percent ratings for a right elbow disability and a right elbow scar, both effective August 1, 2007.  The Veteran testified before the Board in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran was last afforded VA examinations for his right elbow disability and right elbow scar in January 2008 and October 2008, respectively.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examinations are not unduly remote, the Veteran has asserted that the disabilities have worsened since the last examinations.  Specifically, regarding his right elbow disability, the Veteran alleges that he suffers from right elbow pain and weakness that causes him to stop activities and forces him to use his left hand for certain tasks even though he is right-handed.  He also reports that when he underwent right elbow surgery, the surgeon had extracted a pea-sized piece of bone from his elbow that had been lodged between his elbow and tendon, but that no x-rays of his right elbow had been available for the VA examiner to review at his last examination.  He additionally alleges that he experiences right elbow numbness and decreased range of motion.  With respect to his right elbow scar, the Veteran contends that his scar is painful and numb.

Because there may have been significant changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the claims for increased initial ratings.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic and neurological examination to determine the current severity of his right elbow disability.  Specifically, the examiner should perform range of motion testing on the elbow and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examination must include x-rays of the Veteran's right elbow.  The examiner must perform all necessary tests and studies to determine whether the Veteran has any neurological abnormalities related to his right elbow disability.  The examiner must review the claims folder and should note that review in the examination report.   

2.  Schedule the Veteran for an examination to determine the current severity of his right elbow scar.  Specifically, the examiner should note whether the scar is painful and whether there are any neurological abnormalities related to the right elbow scar.  The examiner must review the claims folder and should note that review in the examination report.   

3.  Then, readjudicate the claims.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.
 
The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


